No habiendo presentado el apelante alegato escrito ni oral en apoyo de su recurso contra la sentencia por él apelada en juicio por portar armas prohibidas, debe-mos desestimar y desestimamos esta apelación, pues la sola manifestación hecha por el apelante en un escrito dirigido a esta corte en que manifiesta que por estar pendiente otra acusación contra él por asesinato con dicha arma, esta ape-lación debe ser suspendida hasta que el otro juicio se re-suelva, no es base para considerar esa cuestión.